Citation Nr: 1021207	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome, postoperative, with limitation 
of motion of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent 
for L5 radiculopathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent 
for L5 radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
macular edema and vision loss in the right eye.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and E.H.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In September 2007, the 
Veteran relocated to Reno, Nevada.  Jurisdiction of his claim 
was subsequently transferred to the Reno, Nevada, RO.  This 
appeal was previously remanded in May 2008 and now returns 
for further appellate review.

Following the Board's remand, a December 2009 rating decision 
granted separate 10 percent evaluations for L5 radiculopathy 
of the bilateral lower extremities, effective January 27, 
2005, the date of receipt of his claim for an increased 
rating for his back disability.  The Veteran was advised that 
such decision was ancillary to the issue on appeal, i.e., his 
claim for an increased rating for his back disability, and is 
inextricably intertwined with the appellate issue.  
Therefore, the Board finds the propriety of the initially 
assigned ratings for the Veteran's L5 radiculopathy of the 
bilateral lower extremities to be part and parcel of the 
Veteran's claim of entitlement to a rating in excess of 40 
percent for his back disability and, as such, are also 
properly before the Board and have been listed on the first 
page of this decision.   

The Board notes that the issue of entitlement to a TDIU was 
not certified for appeal.  However, when evidence of 
unemployability is submitted during the course of an appeal 
from an assigned disability rating, a claim for a TDIU will 
be considered part and parcel of the claim for benefits for 
the underlying disability.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  As the evidence suggests that the 
Veteran is no longer employed due to symptoms of his service-
connected back disability, the issue of entitlement to a TDIU 
has been raised.  Therefore, as the Board has jurisdiction 
over such issue as part and parcel of the Veteran's increased 
rating claim, it has been listed on the first page of this 
decision.  

In connection with this appeal, the Veteran and E.H. 
testified at a personal hearing before the undersigned 
Veterans Law Judge in March 2008; a transcript of the hearing 
is associated with the claims file.  

As noted by the Board in March 2008, the issue of entitlement 
to service connection for a cervical spine disorder has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  There is no 
indication that the AOJ has taken any action on this claim.  
Therefore, the Board does not have jurisdiction over it, and 
it is again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and entitlement to 
compensation under 38 U.S.C.A. § 1151 for macular edema and 
vision loss in the right eye is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, intervertebral disc 
syndrome, postoperative, with limitation of motion of the 
lumbar spine has been manifested by demonstrated disc 
involvement; severely limited range of motion with radiating 
pain, stiffness, weakness, fatigability, incoordination, 
lumbar lordosis, muscle spasms; and L5 radiculopathy of the 
bilateral lower extremities, without evidence of unfavorable 
ankylosis of the thoracolumbar or entire spine, associated 
objective neurological abnormalities other than L5 
radiculopathy of the bilateral lower extremities, or 
incapacitating episodes, as defined by VA regulations, 
resulting in a total duration of at least 6 weeks during the 
past 12 months.  

2.  For the entire appeal period, L5 radiculopathy of the 
right lower extremity is manifested by subjective complaints 
of radiating pain, numbness, and weakness, with objective 
evidence of mildly decreased motor strength, muscle tone, and 
sensation, without reduced reflexes.

3.  For the entire appeal period, L5 radiculopathy of the 
left lower extremity is manifested by subjective complaints 
of radiating pain, numbness, and weakness, with objective 
evidence of mildly decreased motor strength, muscle tone, and 
sensation, without reduced reflexes.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating 
in excess of 40 percent for intervertebral disc syndrome, 
postoperative, with limitation of motion of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5243, General Rating Formula for Diseases and Injuries of the 
Spine; Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2009).

2.  For the entire appeal period, the criteria for an initial 
rating in excess of 10 percent for L5 radiculopathy of the 
right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (2009).

3.  For the entire appeal period, the criteria for an initial 
rating in excess of 10 percent for L5 radiculopathy of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  Relevant to the Veteran's 
claim for an increased rating for his back disability, a 
February 2005 letter, sent prior to the initial unfavorable 
AOJ decision issued in September 2005, and a July 2008 letter 
advised the Veteran of the evidence and information necessary 
to substantiate his claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
The July 2008 letter also informed him of the evidence and 
information necessary to establish an effective date in 
accordance with Dingess/Hartman, supra.  

While the July 2008 letter was issued after the initial 
September 2005 rating decision, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the July 2008 letter was issued, the 
Veteran's claim was readjudicated in the November 2009 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

The Board notes that, during the course of the appeal, the 
Veteran was granted separate 10 percent ratings for L5 
radiculopathy of the bilateral lower extremities.  
Specifically, in a December 2009 rating decision, the AOJ 
granted service connection for L5 radiculopathy of the right 
lower extremity and L5 radiculopathy of the left lower 
extremity.  Initial 10 percent ratings were assigned for each 
lower extremity, effective January 27, 2005, the date of 
receipt of the Veteran's claim for an increased rating for 
his back disability.  To the extent that this action 
represents a grant of service connection, the Court has held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that the Veteran's separate 10 percent 
evaluations for L5 radiculopathy of the bilateral lower 
extremities are considered part of his claim for an increased 
rating for his back disability, the Board finds that, as 
discussed previously, VA's duty to notify has been met.  

Relevant to the duty to assist, VA treatment records have 
been obtained and considered.  The Veteran has not identified 
any additional, outstanding records necessary to decide his 
pending appeal.  Additionally, he was provided with VA 
examinations in March 2005 and June 2009 in order to 
adjudicate his increased rating claim.  Neither the Veteran 
nor his representative have argued that such examinations are 
inadequate for rating purposes.

Furthermore, as indicated in the Introduction, this case was 
remanded by the Board in May 2008 for further development, to 
include providing VCAA notice, obtaining records, and 
affording the Veteran a VA examination.  With respect to the 
VA examination, as relevant, the Board specifically directed 
the examiner to identify whether the Veteran's service-
connected back disorder causes any paralysis of the sciatic 
nerve or any other nerve and to indicate the severity of such 
impairment.  While the June 2009 VA examiner did not 
specifically address the sciatic nerve or the severity of any 
impairment of such nerve with respect to paralysis, the Board 
finds that the remainder of the examination is adequate for 
rating purposes.  In this regard, the examiner clearly states 
that the Veteran has L5 radiculopathy of the bilateral lower 
extremities and provides a full neurological examination with 
respect to such disabilities.  The Board finds that the 
comprehensive neurological examination is adequate to fully 
evaluate the Veteran's L5 radiculopathy of the bilateral 
lower extremities such that no prejudice results to him.  
Therefore, the Board concludes that the AOJ substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's back disability is currently evaluated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  At his March 2008 Board hearing and in documents 
of record, the Veteran contends that he is entitled to an 
increased rating because such disability is getting worse.  
Likewise, E.H. testified at the Veteran's hearing that he 
required assistance in getting around.  Therefore, he argues 
that a rating in excess of 40 percent is warranted for his 
back disability. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board notes that the evidence reflects that the Veteran's 
back disability has demonstrated disc involvement.  
Specifically, an April 2008 MRI revealed mild degenerative 
disc disease in the lower lumbar spine.  Additionally, a May 
2009 MRI revealed mild acquired canal stenosis at L2-L3 with 
mild left-sided exiting nerve root compromise; moderate focal 
disc bulge on the right side of L4-L5 with probable mass-
effect on the exiting nerve root; and bilateral exiting nerve 
root compromise at L5-S1 secondary to disc bulging.  In this 
regard, the Board notes that the relevant criteria provides 
that intervertebral disc syndrome can be evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula for Disease and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.    

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that, for the entire appeal period, the 
Veteran's back disability is manifested by demonstrated disc 
involvement; severely limited range of motion with radiating 
pain, stiffness, weakness, fatigability, incoordination, 
lumbar lordosis, muscle spasms; and L5 radiculopathy of the 
bilateral lower extremities, without evidence of unfavorable 
ankylosis of the thoracolumbar or entire spine, associated 
objective neurological abnormalities other than L5 
radiculopathy of the bilateral lower extremities, or 
incapacitating episodes, as defined by VA regulations, 
resulting in a total duration of at least 6 weeks during the 
past 12 months.  

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 40 
percent.  In this regard, the evidence of record fails to 
demonstrate unfavorable ankylosis of the thoracolumbar or 
entire spine.  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
Dorland's Illustrated Medical Dictionary, 86 (28th ed., 
1994).  Specifically, while the Veteran has contended that he 
has ankylosis, the evidence shows that he has range of motion 
in his spine, albeit severely limited and with radiating 
pain, stiffness, weakness, fatigability, incoordination, 
lumbar lordosis, and muscle spasms.  

In this regard, VA treatment records dated from 2004 through 
the present time reflect complaints of back pain.  
Additionally, at a March 2005 VA examination, the Veteran had 
pain and limited motion of his lumbar spine.  Specifically, 
he had pain with forward flexing to 39 degrees, but actively 
and passively he moved to 70 degrees.  On both active and 
passive range of motion testing, he had backward extension to 
5 degrees.  The Veteran had right lateral flexion to 24 
degrees actively, 26 degrees passively, and left lateral 
flexion to 30 degrees actively, 34 degrees passively.  He had 
rotation to 20 degrees on the left and 30 degrees on the 
right.  The examiner noted that there was an additional 5 
degrees of limitation of motion because of pain, weakness, 
fatigability, and incoordination during flare ups and 
repetitive motion.  There was paraspinal muscle spasm without 
sciatic notch tenderness.  

At a June 2009 VA examination, the examiner noted that the 
Veteran had a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and severe, constant pain, which 
radiated down his legs.  There were flare-ups of his back 
disability every one to two months that lasted one to two 
weeks.  On physical examination, the Veteran's posture was 
normal, but he had a wide-based gait.  He had lumbar 
lordosis, but no gibbus, kyphosis, list, lumbar flattening, 
scoliosis, or reverse lordosis.  There was no evidence of 
cervical or thoracolumbar ankylosis.  The examiner noted that 
the Veteran stated that he had complete ankylosis of the 
entire spine; however, the Veteran defined ankylosis as pain.  
The Veteran had guarding and pain with motion.  Upon range of 
motion testing, the Veteran had flexion and extension from 
zero to zero degrees.  He had left and right lateral flexion 
from zero to 10 degrees.  Left and right lateral rotation was 
from zero to 5 degrees.  There was objective evidence of pain 
on active range of motion testing and following repetitive 
motion.  

Based on the preceding evidence the Board finds that the 
Veteran experiences severe limitation of motion with 
radiating pain, stiffness, weakness, fatigability, 
incoordination, lumbar lordosis, and muscle spasms as a 
result of his back disability.  However, as he does not have 
unfavorable ankylosis of the thoracolumbar or entire spine, 
even in contemplation of radiating pain, stiffness, weakness, 
fatigability, incoordination, lumbar lordosis, and muscle 
spasms, he is not entitled to a rating in excess of 40 
percent.  See DeLuca, supra. 

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As indicated previously, the Veteran's back 
disability has demonstrated disc involvement, as evidenced by 
the April 2008 and May 2009 MRIs.  Therefore, as the evidence 
demonstrates disc involvement, the Board has considered 
whether such results in any associated objective neurological 
abnormalities that warrant separate ratings.  

In this regard, the Board notes that the Veteran has already 
been awarded separate 10 percent evaluations for L5 
radiculopathy of the bilateral lower extremities, effective 
January 27, 2005, the date of receipt of his claim for an 
increased rating for his back disability.  Such disabilities 
have been evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720, pertinent to neuralgia of the 
sciatic nerve.  

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves 
are rated on the basis of degree of paralysis, neuritis, or 
neuralgia.  The term "incomplete paralysis" indicates a 
degree of impaired function substantially less than the type 
of picture for complete paralysis given for each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See id., Note.  When the involvement is wholly 
sensory, the rating for incomplete paralysis should be for 
the mild, or, at most, the moderate degree.  Id.  Neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.
Neuritis and neuralgia of the sciatic nerve are rated using 
these criteria under Diagnostic Codes 8620 and 8720, 
respectively.

For the entire appeal period, the Board finds that the 
Veteran's L5 radiculopathy of the bilateral lower extremities 
is manifested by subjective complaints of radiating pain, 
numbness, and weakness, with objective evidence of mildly 
decreased motor strength, muscle tone, and sensation, without 
reduced reflexes.

In this regard, a September 2004 VA treatment record shows 
that the Veteran complained of left leg pain.  It was noted 
that the Veteran had some numbness to the legs.  At the March 
2005 VA examination, the Veteran complained of radiating pain 
down his left leg and indicated that such leg would give out 
on occasion.  Knee jerks were 3+ bilaterally.  Ankle jerks 
were 2+ on the right and zero on the left.  There were no 
known sensory or motor deficits.  In February 2008, the 
Veteran complained of pain radiating to the bilateral lower 
extremities to the feet, but denied numbness of the lower 
extremities.  A March 2008 VA treatment record reflects that 
the Veteran had shooting pains that were infrequently 
described down his legs to the knees, with the left worse 
than the right.  No loss of sensation was noted.  Reflexes 
were 2+ in the lower extremities bilaterally.  There was 
significant pain to straight leg testing bilaterally.  He had 
down going plantar reflexes, no loss of sensation, and was 
able to do fine motor tasks without difficulty.  

A May 2008 VA treatment record reveals complaints of 
radiation toward the legs to the toes with the left side more 
severe than the right side.  The Veteran had weakness at the 
legs.  Upon neurological examination, he had 4+/5 motor 
strength at the lower extremities with knee extension/flexion 
and dorsi/plantar flexion.  Otherwise, such was normal at the 
quadriceps and hamstrings.  On sensory examination, the 
Veteran had fine touch deficit at posterior-medial aspect of 
the left leg adjacent to the calf.  There was mild 
proprioception deficit at the lower extremities bilaterally, 
with the left leg worse than the right leg.  Reflexes of the 
lower extremities were 3+ at the patellar bilaterally with 
crossed adductors and 2+ at the Achilles.  It was noted that 
an April 2008 EMG revealed electrical evidence consistent 
with an acute and chronic left L5 radiculopathy.  There were 
also changes of an old right L5 radiculopathy.  On 
examination in September 2008, the Veteran had absent 
monofilament sensation of the proximal plantar feet 
bilaterally.  He had normal dorsalis pedis and posterior 
tibial pulses bilaterally.

At the June 2009 VA examination, the Veteran's reflexes in 
the upper and lower extremities were normal.  Upon motor 
examination, his strength was not normal.  The examiner 
indicated that it was impossible to do an accurate evaluation 
of the Veteran's strength because he gave very poor effort 
and extreme weakness on focused examination in both the upper 
and lower extremities, but he was able to walk and hold his 
cane, which would not be possible with the amount of weakness 
feigned.  The examiner noted that the Veteran's muscle tone 
was not normal and his overall muscle tone of the upper and 
lower extremities was poor bilaterally.  He also indicated 
that the majority of the Veteran's giveway weakness was in 
his right lower extremity, but the thigh and calf 
circumference was the same on the right and left.  The 
Veteran stated that his right leg felt like a dead board, but 
he showed remarkable strength in hip flexion and extension 
when attempts were made to do straight leg testing.  Upon 
sensory examination, the Veteran had intermittent complete 
loss of sensation in the entire right lower extremity.  He 
also had decreased vibratory sense at the right first 
metatarsophalangeal.  Pinprick, position sense, and reflexes 
were normal.  The Veteran had an abnormal cerebellar 
examination with a wide-based gait, difficulty with finger to 
nose testing on the left, and could not attempt heel-knee-
shin, Romberg, or tandem walking tests.  It was noted that 
the Veteran also had paresthesias, falls, unsteadiness, and 
leg or foot weakness; however, the examiner stated that the 
etiology of such symptoms was unrelated to the Veteran's back 
disability.  The examiner noted that he falls a lot due to 
his right and left legs going out.  Right and left L5 
radiculopathy was diagnosed.  

Based on the preceding evidence, the Board finds that the 
manifestations of the Veteran's L5 radiculopathy of the 
bilateral lower extremities result in no more than mild 
incomplete paralysis of the sciatic nerve as such are mostly 
sensory in nature with only mild objective symptomatology.  
Therefore, the Board finds that he is not entitled to initial 
ratings in excess of 10 percent for his L5 radiculopathy of 
the bilateral lower extremities.

The Board further finds that, with the exception of his L5 
radiculopathy of the bilateral lower extremities, the 
Veteran's back disability does not result in any associated 
objective neurological abnormalities that warrant separate 
ratings.  In this regard, the Board notes that the evidence 
fails to show bowel or bladder incontinence.  Additionally, 
while the evidence shows some urinary symptoms and erectile 
dysfunction, such have been disassociated from the Veteran's 
back disability.  

Specifically, in January 2008, VA treatment records reflect 
no bowel or bladder symptoms.  In February 2008, the 
Veteran's bowels were normal and he denied dysuria.  However, 
he admitted that he had nocturia times one.  The Veteran 
denied loss of bowel or bladder control.  A March 2008 VA 
treatment record reflects that there was no loss or 
incontinence of the bowel or bladder.  A September 2008 VA 
treatment record reflects complaints of a slow urine stream.  
The Veteran denied dysuria, but admitted nocturia one to 
three times a night.  In February 2009, the Veteran 
complained of urinary urgency with nocturia one to three 
times a night.  His bowels were noted to be normal. 

At the June 2009 VA examination, the examiner noted that 
there was a history of urinary urgency and frequency with a 
daytime voiding interval of every two to three hours and 
nocturia twice a night.  At such time, the Veteran denied 
urinary incontinence or retention.  There was no fecal 
incontinence or obstipation.  It was noted that the Veteran 
also had erectile dysfunction. The examiner stated that the 
etiology of such symptoms was unrelated to the Veteran's back 
disability.  Specifically, the examiner noted that the 
Veteran stated that he was unable to achieve erections for a 
couple of years.

Therefore, the Board finds that the objective medical 
evidence of record fails to demonstrate that the Veteran's 
back disability results in any associated objective 
neurological abnormalities that warrant separate ratings, 
with the exception of L5 radiculopathy of the bilateral lower 
extremities.  

Based on the foregoing, the Board finds that the Veteran is 
not entitled to a rating in excess of 40 percent for his back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board has also considered whether the Veteran is entitled 
to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In this regard, the Board observes that, at his 
March 2008 Board hearing, the Veteran reported that he had 
been told by a licensed physician that he needed to remain in 
bed on a constant basis from 1994 through the present time.  
He further stated that was on bed rest between March 2007 and 
September 2007 as well as for 23 days between January 6, 
2008, and March 8, 2008.  However, as will be discussed 
below, the evidence of record fails to reflect that the 
Veteran has experienced incapacitating episodes, as defined 
by VA regulations, having a total duration of at least 6 
weeks during the past 12 months.  Specifically, while the 
Veteran reports that bed rest helps alleviate his back pain, 
such has not been prescribed by a physician as required by 
Note (1), supra.  Moreover, the June 2009 VA examiner 
determined that the objective findings on MRI and EMG tests 
would not cause a need for intermittent weeks of bed rest 
and, while the Veteran may have spent over 6 weeks in bed, 
such did not mean he was incapacitated due to intervertebral 
disc syndrome.

In this regard, a March 2008 VA treatment record reveals that 
the Veteran reported that, at times, relief for his back pain 
was best with 2 weeks of bed rest.  A May 2008 VA treatment 
record reflects that the Veteran had acute exacerbation of 
back pain episodes that occur one to two times a year.  
During such episodes the Veteran preferred to decrease his 
activity level and rest in bed for two to three days but has 
done so in the past as long as one week.  At the June 2009 VA 
examination, the examiner noted that, in May 2009, the 
Veteran complained of a flare up of back pain for 18 days 
associated with pain and weakness of the entire right leg.  
At such time, the Veteran indicated that he had back pain but 
such only lasted three to four days every two to four months.  
At the June 2009 VA examination, the Veteran indicated that 
he spent majority of his days in bed under the influence of 
pain medication.  He stated that he was currently 
experiencing a severe flare up of his intervertebral disc 
condition that began two months previously.  

The June 2009 VA examiner indicated that there were 
incapacitating episodes of spine disease.  He further stated 
that the Veteran had reported that he had been incapacitated 
in excess of the number of days legally required to give him 
a higher disability rating.  The examiner indicated that the 
Veteran could not find his notes, but read the law to him and 
stated that he exceeded "a total duration of at least 6 
weeks in the last 12 months."  The examiner reported that, 
according to the Veteran, he had been incapacitated for most 
of the past 2 months (since about April 2009), but could not 
remember the frequency of flare ups or how many incapacitated 
days prior to 2 months ago.  The Board notes that the 
examiner reviewed the claims file and reported the dates of 
VA treatment for back complaints in the prior 12 to 18 
months.  Upon review of such complaints, the examiner 
observed that the only time bed rest was mentioned was in 
connection with the Veteran's May 2008 and May 2009 visits, 
as detailed above.  Additionally, the VA examiner stated that 
the objective findings on MRI and EMG tests would not cause a 
need for intermittent weeks of bed rest and most patients 
were able to function with such condition.  The examiner 
indicated that, from reviewing the records, it appears that 
the Veteran has likely had actual flares of low back pain 
with radiation to one or the other leg.  In the past 12 
months he had been examined several times, but the only flare 
up of the lumbar condition was noted in May 2009 when he was 
prescribed pain medication and on the June 2009 VA 
examination.  The examiner stated that the fact that the 
Veteran may have stayed in bed for 45 days out of the last 
two months or a total of over 6 weeks in the last 12 months 
does not mean he was incapacitated due to intervertebral disc 
syndrome.  The examiner further indicated that bed rest is 
not the current recommendation for most spine conditions, but 
noted that the Veteran stated to more than one provider over 
the prior 18 months that bed rest helped his back pain, which 
is why he did it at least some of the time.  

Therefore, while the Veteran has reported that he has 
required bed rest in excess of 6 weeks during the prior 12 
months in order to alleviate his back pain, there is no 
indication that such has been prescribed by a physician.  
Moreover, the June 2009 VA examiner determined that, while 
the Veteran experienced incapacitating episodes of spine 
disease, the objective findings on MRI and EMG tests would 
not cause a need for intermittent weeks of bed rest and most 
patients were able to function with such condition.  He 
concluded that, while the Veteran may have stayed in bed for 
45 days out of the last two months or a total of over 6 weeks 
in the last 12 months, it did not mean he was incapacitated 
due to intervertebral disc syndrome.  Therefore, when 
considering the Veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, he is not entitled to a rating in 
excess of 40 percent.

The Board has considered whether staged ratings under 
Fenderson and Hart, supra, are appropriate for the Veteran's 
service-connected back disability with L5 radiculopathy of 
the bilateral lower extremities; however, the Board finds 
that his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disabilities is not warranted. 

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular 
disability rating is assigned if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected back 
disability with L5 radiculopathy of the bilateral lower 
extremities with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's back and L5 
radiculopathy of the bilateral lower extremities 
symptomatology is fully addressed by the rating criteria 
under which such disabilities are rated.  There are no 
additional symptoms of his back disability or L5 
radiculopathy of the bilateral lower extremities that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criterion reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disabilities.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Additionally, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a 
TDIU has been raised by the record.  See Rice, 22 Vet. App. 
453-54.  As the TDIU aspect of the Veteran's claim is being 
for remanded for further development, it is unnecessary to 
discuss this issue further at this time.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for higher 
ratings for his back disability with L5 radiculopathy of the 
bilateral lower extremities.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal and 
his rating claims must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 40 percent for intervertebral disc 
syndrome, postoperative, with limitation of motion of the 
lumbar spine is denied.

An initial rating in excess of 10 percent for L5 
radiculopathy of the right lower extremity is denied. 

An initial rating in excess of 10 percent for L5 
radiculopathy of the left lower extremity is denied.


REMAND

As noted in the Introduction, when evidence of 
unemployability is submitted during the course of an appeal 
from an assigned disability rating, a claim for a TDIU will 
be considered part and parcel of the claim for benefits for 
the underlying disability.  Rice, 22 Vet. App. at 453-54.  
Here, the evidence suggests that the Veteran is no longer 
employed due to symptoms of his service-connected back 
disability with L5 radiculopathy of the bilateral lower 
extremities.  In this regard, the Board observes that, while 
the Veteran is not currently working as he retired in 1982, 
he reported at his June 2009 VA examination that, when he was 
employed, he had to use all of his vacation time due to his 
back pain.  Additionally, he indicated that he retired due to 
age or duration of work and medical reasons, i.e., physical 
problems.  Accordingly, the issue of entitlement to a TDIU 
has been raised by the evidence of record in this case.  
While the Board has jurisdiction over such issue as part and 
parcel of the Veteran's rating claim, further development is 
necessary for a fair adjudication of the TDIU aspect of such 
claim.  

Upon remand, the AOJ should conduct all appropriate 
development, to include providing the Veteran with VCAA-
compliant notice as to a TDIU, obtaining any pertinent 
outstanding post-service treatment records, and obtaining a 
VA examination and opinion as to the effect of his service-
connected disabilities, including but not limited to his back 
disability with L5 radiculopathy of the bilateral lower 
extremities, on his employability.  After all appropriate 
development has been completed, the Veteran's TDIU claim 
should be adjudicated based on all evidence of record.  

Additionally, the Board notes that a rating decision issued 
in March 2008 denied entitlement to compensation under 38 
U.S.C.A. § 1151 for macular edema and vision loss in the 
right eye.  Thereafter, in October 2008, the Veteran entered 
a notice of disagreement as to the denial of such issue.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  See 38 C.F.R. § 19.26.  
Thus, remand for issuance of a statement of the case on this 
issue is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, this issue will be returned to the Board 
after issuance of the statement of the case only if perfected 
by the filing of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A statement of the case, containing 
all applicable laws and regulations, on 
the issue of entitlement to entitlement 
to compensation under 38 U.S.C.A. § 
1151 for macular edema and vision loss 
in the right eye must be issued.  The 
Veteran should be advised of the time 
period in which to perfect his appeal.  
Only if the Veteran's appeal as to this 
issue is perfected within the 
applicable time period, then such 
should return to the Board for 
appellate review.

2.  Provide the Veteran with VCAA-
compliant notice regarding his claim 
for a TDIU, and request him to identify 
any outstanding VA or private treatment 
records pertaining to his service-
connected disabilities.  

3.  Obtain copies of any records the 
Veteran identifies, to include any 
outstanding VA treatment records from 
the Reno, Nevada, VA Medical Center 
dated from April 2009 to the present.  
All requests and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. 
§ 3.159(c)&(e).

4.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to obtain an opinion 
regarding the effect(s) of his service-
connected disabilities, including but 
not limited to his back disability with 
L5 radiculopathy of the bilateral lower 
extremities, on his employability.  The 
entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  All necessary tests and 
studies should be conducted.  The 
examiner should be requested to render 
an opinion as to whether the Veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities, taking into consideration 
his level of education, special 
training, and previous work experience, 
but not his age or any impairment 
caused by nonservice-connected 
disabilities.  Any opinion offered must 
be accompanied by a complete rationale, 
which should reflect consideration of 
both the lay and medical evidence of 
record.  

5.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
TDIU claim should be readjudicated 
based on the entirety of the evidence.  
If the claim remains denied, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


